Citation Nr: 9921105	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.   96-15 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increase evaluation for a bilateral foot 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active duty from May 1972 to May 1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1993 rating decision, in which the Atlanta, 
Georgia, Regional Office, of the Department of Veterans Affairs 
(VA) denied an increased rating for a bilateral foot disability.  
During the course of the appeal, the claims file was transferred 
to the Jackson, Mississippi VA Regional Office (RO), which 
maintains jurisdiction over this case.

By means of a decision dated in April 1998, the Board remanded 
this claim for further development.  A subsequent decision by the 
RO granted the appellant an increase evaluation for his service 
connected bilateral foot disability from 10 percent disabling to 
30 percent disabling. These claims remain on appeal as the 
disability evaluations are less than the maximum available 
benefits under VA laws and regulations.  AB v. Brown, 6 Vet. App. 
35,38 (1993).

The Board noted in its April 1998 decision that in the 
appellant's Form 9 filing dated May 1993, he raised the issues of 
service connection for back and leg disabilities as secondary to 
his bilateral foot condition.  These additional issues have not 
been adjudicated and developed.  They are not properly before the 
Board; therefore, they are referred to the RO again for 
appropriate action.  


REMAND

After receipt of the claims file by the Board, the appellant 
submitted the additional evidence directly to the Board that is 
pertinent to his claim.  He has not waived his procedural right 
to have the agency of original jurisdiction review this 
additional evidence.  This evidence must be initially considered 
by the RO.  See 38 C.F.R. 
§ 20.1304 (1998).  

Accordingly, this case is REMANDED for the following action:

1.  The RO should readjudicate the issue of 
entitlement to an increased evaluation for bilateral 
foot disability taking into consideration the 
additional evidence submitted since the supplemental 
statement of the case in December 1998.

2.  Following the completion of the above.  If any 
benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and his representative should be furnished 
a Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










